Case: 17-60074       Document: 00514731114         Page: 1     Date Filed: 11/20/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 17-60074                           November 20, 2018
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
JOSE LUIS PINEDA, also known as Marcelo Pineda,

                                                  Petitioner

v.

MATTHEW G. WHITAKER, ACTING U.S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A090 965 802


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before BARKSDALE, OWEN, and SOUTHWICK, Circuit Judges. *
PER CURIAM: ∗∗
       In Pineda v. Sessions, 709 F. App’x 315 (5th Cir. 2018), our court denied
review of the Board of Immigration Appeals’ decision upholding an order for



       *Judge Edward Prado, a member of the original panel in this case, retired from the
court on 2 April 2018, and, therefore, did not participate in this opinion. Judge Southwick
was substituted for Judge Prado.

       ∗*
          Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60074    Document: 00514731114     Page: 2   Date Filed: 11/20/2018



                                 No. 17-60074
removal.   As relevant here, our court held, pursuant to United States v.
Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc), that 18 U.S.C.
§ 16(b), under which the immigration judge concluded Pineda had been
convicted of a “crime of violence”, was not unconstitutionally vague. On 17
April 2018, however, the Supreme Court, in Sessions v. Dimaya, 584 U.S. ---,
138 S. Ct. 1204, 1216 (2018), held § 16(b) is unconstitutionally vague.
      As a result, the Court, for the case at hand, granted certiorari, vacated,
and remanded to our court “for further consideration in light of Sessions v.
Dimaya”, with the judgment’s being entered on 2 November 2018. Pineda v.
Sessions, No. 17-8655 (U.S. 1 October 2018).
      Accordingly, this case is REMANDED to the Board of Immigration
Appeals for further proceedings consistent with Dimaya.




                                       2